Appeal by plaintiff, by permission of this court, from an order of the Appellate Term which affirmed an order of the Municipal Court of the City of New York, Borough of Brooklyn, granting defendants’ motion for summary judgment, under Civil Practice Rule 113, dismissing the complaint, and the judgments entered thereon in this action, brought to recover brokerage commissions upon a sale of real estate. Order of the Appellate Term reversed on the *742law, with costs in all courts; defendants’ motion for summary judgment denied, with ten dollars costs, and the order and judgments of the Municipal Court vacated. In our opinion the record discloses the existence of real issues of fact which must be tried in the regular way and which may not be made the subject of summary disposition under Civil Practice Rule 113. (See Kogan v. Reilly, 258 App. Div. 913, and cases therein cited; and Barrett v. Jacobs, 255 N. Y. 520.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.